DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       ANTHONY MCDONALD,
                            Appellant,

                                   v.

                COVENANT VILLAGE CARE CENTER,
                           Appellee.

                             No. 4D20-1541

                             [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE19-
12337(12).

  Anthony McDonald, Oakland Park, pro se.

   M. Katherine Hunter and Eric D. Freedman of Chimpoulis & Hunter,
P.A., Plantation, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.